
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1374
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2010
			Mr. Cassidy submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		RESOLUTION
		Providing that all revenue derived from the
		  excise tax on oil production should continue to pay for the cleanup of, and the
		  damages incurred by all individuals, businesses, States, municipalities, and
		  natural resources negatively impacted by, the current oil spill in the Gulf of
		  Mexico and any future spills.
	
	
		Whereas the Oil Spill Liability Trust Fund is financed by
			 an 8-cents-per-barrel tax on oil produced domestically or imported;
		Whereas the purpose of the Oil Spill Liability Trust Fund
			 is to pay uncompensated removal costs and damages resulting from oil spills to
			 the navigable waters of the United States;
		Whereas the White House stated on May 12, 2010, that
			 The Oil Spill Liability Trust Fund ensures that there are sufficient
			 resources available to pay for clean-up and damages associated with an oil
			 spill;
		Whereas an article in the May 14, 2010, edition of
			 Politico stated that—
			(1)Senate tax
			 writers demanded billions more from Big Oil to address future spills—and, well,
			 oil the … budget machinery; and
			(2)House tax
			 writers are shooting [to raise] closer to $10 billion over the next decade to
			 meet their budget targets;
			Whereas an article in the May 13, 2010, edition of
			 Congressional Quarterly, entitled Oil Companies Enter Cross Hairs as
			 Lawmakers Seek Tax Break Offsets, reported that—
			(1)tax writers
			 are considering a plan to as much as quadruple the size of an industrywide
			 excise tax on oil production as they try to finalize a package of tax cut and
			 economic aid extensions;
			(2)targeting
			 oil companies for tax revenue in the aftermath of the Gulf Coast oil
			 spill would help pay for the costs of the tax
			 extenders and spending bill;
			(3)one member of the
			 Senate Committee on Finance said that the 8-cents-per-barrel excise tax,
			 which finances the Oil Spill Liability Trust Fund, could be raised to between
			 24 and 32 cents per barrel; and
			(4)the chairman of
			 the Senate Committee on Finance confirmed that an increase in the excise
			 tax was under consideration as part of the extenders bill: Now,
			 therefore, be it
			
	
		That it is the policy of the House of
			 Representatives that any revenue derived from the excise tax on oil
			 production—
			(1)should continue to pay for the cleanup of,
			 and the damages incurred by all individuals, businesses, States,
			 municipalities, and natural resources negatively impacted by, the current oil
			 spill in the Gulf of Mexico and any future spills; and
			(2)should not be used by Congress to fund
			 unrelated policies and programs.
			
